                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 1 of 9



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
             7     Elizabeth High, Esq.
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                              UNITED STATES DISTRICT COURT
           13
                                                      DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability         Case No. 3:18-cv-00527-LRH-WGC
           15
                   company,
           16
                                         Plaintiff,                   STIPULATION FOR PROTECTIVE
           17                                                         ORDER
                          vs.
           18
                   KENNETH CANNATA,
           19

           20                            Defendant.

           21             IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff HP Tuners, LLC, through
           22      its attorneys, Andrew P. Bleiman, Esq., MARKS & KLEIN, and Cecilia Lee, Esq. and Elizabeth
           23      High, Esq., LEE HIGH, LTD., and Defendant Kenneth Cannata, through his attorney, Bart Larsen,
           24      Esq., KOLESAR & LEATHAM, for the entry of the following protective order.
           25                                         PROTECTIVE ORDER
           26      1.     PURPOSES AND LIMITATIONS
           27             Discovery in this action is likely to involve production of confidential, proprietary, or

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  1
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 2 of 9



             1     private information for which special protection may be warranted. The parties have therefore

             2     agreed to the following Protective Order.       The parties acknowledge that this agreement is

             3     consistent with Fed. R. Civ. P. 26(c) and LR II 26-1. It does not confer blanket protection on all

             4     disclosures or responses to discovery, the protection it affords from public disclosure and use

             5     extends only to the limited information or items that are entitled to confidential treatment under

             6     the applicable legal principles, and it does not presumptively entitle parties to file confidential

             7     information under seal.

             8     2.     “CONFIDENTIAL” AND “HIGHLY CONFIDENTIAL” MATERIAL

             9            2.1     “Confidential” material shall include the following documents and tangible things

           10      produced or otherwise exchanged: business records and employee files; documents relating to

           11      expertise and knowledge, including automotive tuning data and data related to other types of

           12      vehicles; documents relating to undisclosed advertising and marketing; management

           13      communications; pricing information; agreements with employees and non-parties; technical

           14      information about a party’s products or anticipated products; communications and other non-

           15      public documents relating to the business and dealings of the parties.

           16             2.2     “Highly Confidential” material shall include any document, material, or

           17      information otherwise meeting the definition of “Confidential,” the disclosure of which to another

           18      party or non-party the disclosing party reasonably believes would likely result in competitive,

           19      commercial, financial, or other harm to the disclosing party or its clients or potential clients.

           20      “Highly confidential” material may include, without limitation, proprietary technical information

           21      in the nature of hardware design documents, source code; proprietary software; license key

           22      generators, and computer passwords.

           23      3.     SCOPE

           24             The protections conferred by this agreement cover not only confidential material (as

           25      defined above), but also (1) any information copied or extracted from confidential material; (2) all

           26      copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

           27      conversations, or presentations by parties or their counsel that might reveal confidential material.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 3 of 9



             1            However, the protections conferred by this agreement do not cover information that is in

             2     the public domain or becomes part of the public domain through trial or otherwise.

             3     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

             4            4.1     Basic Principles. A receiving party may use confidential material that is disclosed

             5     or produced by another party or by a non-party in connection with this case only for prosecuting,

             6     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

             7     categories of persons and under the conditions described in this agreement. Confidential material

             8     must be stored and maintained by a receiving party at a location and in a secure manner that ensures

             9     that access is limited to the persons authorized under this agreement.

           10             4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

           11      by the court or permitted in writing by the designating party, a receiving party may disclose any

           12      confidential material only to:

           13              (a)     the receiving party’s counsel of record in this action, as well as employees of

           14      counsel to whom it is reasonably necessary to disclose the information for this litigation;

           15             (b)     the officers, directors, and employees (including in house counsel) of the receiving

           16      party to whom disclosure is reasonably necessary for this litigation, unless the parties agree that a

           17      particular document or material produced is for Attorney’s Eyes Only and is so designated;

           18             (c)     experts and consultants to whom disclosure is reasonably necessary for this

           19      litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

           20             (d)     the court, court personnel, and court reporters and their staff;

           21             (e)     copy or imaging services retained by counsel to assist in the duplication of

           22      confidential material, provided that counsel for the party retaining the copy or imaging service

           23      instructs the service not to disclose any confidential material to third parties and to immediately

           24      return all originals and copies of any confidential material;

           25             (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

           26      necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

           27      unless otherwise agreed by the designating party or ordered by the court. Pages of transcribed

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     3
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 4 of 9



             1     deposition testimony or exhibits to depositions that reveal confidential material must be separately

             2     bound by the court reporter and may not be disclosed to anyone except as permitted under this

             3     agreement;

             4            (g)     the author or recipient of a document containing the information or a custodian or

             5     other person who otherwise possessed or knew the information;

             6            (h) mediators or discovery masters (and their support staff) assisting in the above-captioned

             7     action; and

             8            (i) any other person designated by written agreement of the parties and the disclosing party,

             9     or by order of the Court.

           10             4.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless otherwise

           11      ordered by the court or permitted in writing by the designating party, a receiving party may disclose

           12      any Highly Confidential material only to:

           13             (a) the receiving party’s counsel of record in this action, as well as employees of counsel

           14      to whom it is reasonably necessary to disclose the information for this litigation provided those

           15      employees are not also employees of the receiving party;

           16              (b) experts and consultants (including computer forensic examiners and custodians) to

           17      whom disclosure is reasonably necessary for this litigation and who have signed the

           18      “Acknowledgment and Agreement to Be Bound” (Exhibit A);

           19             (c) the court, court personnel, and court reporters and their staff;
           20             (d) the author or recipient of a document containing the information or a custodian or other
           21      person who otherwise possessed or knew the information;
           22             (e) mediators or discovery masters (and their support staff) assisting in the above-captioned
           23      action; and
           24             (f) any other person designated by written agreement of the parties and the disclosing party,
           25      or by order of the Court, where such disclosure is reasonably necessary for this litigation and only
           26      after the above named persons have signed the “Acknowledgment and Agreement to Be Bound”
           27      (Exhibit A).

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    4
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 5 of 9



             1            4.4     Filing Confidential Material. Before filing confidential material or discussing or

             2     referencing such material in court filings, the filing party shall confer with the designating party

             3     to determine whether the designating party will remove the confidential designation, whether the

             4     document can be redacted, or whether a motion to seal or stipulation and proposed order is

             5     warranted. LR IA 10-5 sets forth the procedures that must be followed and the standards that will

             6     be applied when a party seeks permission from the court to file material under seal.

             7     5.     DESIGNATING PROTECTED MATERIAL

             8            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

             9     or non-party that designates information or items for protection under this agreement must take

           10      care to limit any such designation to specific material that qualifies under the appropriate

           11      standards. The designating party must designate for protection only those parts of material,

           12      documents, items, or oral or written communications that qualify, so that other portions of the

           13      material, documents, items, or communications for which protection is not warranted are not swept

           14      unjustifiably within the ambit of this agreement.

           15             Mass, indiscriminate, or routinized designations are prohibited. Designations that are

           16      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

           17      unnecessarily encumber or delay the case development process or to impose unnecessary expenses

           18      and burdens on other parties) expose the designating party to sanctions. If it comes to a designating

           19      party’s attention that information or items that it designated for protection do not qualify for

           20      protection, the designating party must promptly notify all other parties that it is withdrawing the

           21      mistaken designation.

           22             5.2     Manner and Timing of Designations.           Except as otherwise provided in this

           23      agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

           24      ordered, disclosure or discovery material that qualifies for protection under this agreement must

           25      be clearly so designated before or when the material is disclosed or produced.

           26             (a)     Information in documentary form: (e.g., paper or electronic documents and

           27      deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     5
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 6 of 9



             1     the designating party must affix the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

             2     to each page that contains confidential material. If only a portion or portions of the material on a

             3     page qualifies for protection, the producing party also must clearly identify the protected portion(s)

             4     (e.g., by making appropriate markings in the margins).

             5            (b)     Testimony given in deposition or in other pretrial or trial proceedings: the parties

             6     and any participating non-parties must identify on the record, during the deposition, hearing, or

             7     other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

             8     other testimony after reviewing the transcript. Any party or non-party may, within fifteen days

             9     after receiving the transcript of the deposition or other pretrial proceeding, designate portions of

           10      the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

           11      confidential information at trial, the issue should be addressed during the pre-trial conference.

           12             (c)     Other tangible items: the producing party must affix in a prominent place on the

           13      exterior of the container or containers in which the information or item is stored the word

           14      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions of the

           15      information or item warrant protection, the producing party, to the extent practicable, shall identify

           16      the protected portion(s).

           17             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

           18      designate qualified information or items does not, standing alone, waive the designating party’s

           19      right to secure protection under this agreement for such material. Upon timely correction of a

           20      designation, the receiving party must make reasonable efforts to ensure that the material is treated

           21      in accordance with the provisions of this agreement.

           22      6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

           23             6.1     Timing of Challenges. Any party or non-party may challenge a designation of

           24      confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

           25      designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

           26      burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     6
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 7 of 9



             1     challenge a confidentiality designation by electing not to mount a challenge promptly after the

             2     original designation is disclosed.

             3             6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

             4     regarding confidential designations without court involvement. LR IA 1-3(f) defines “meet and

             5     confer” as a reciprocal requirement which applies to all participants and requires direct

             6     communication and discussion in good faith. The requirement may only be satisfied through direct

             7     dialogue and discussion in a face-to-face meeting, telephone conference, or video conference, and

             8     the exchange of written, electronic, or voice-mail communications do not satisfy this requirement.

             9     In accordance with LR IA 1-3(f), a motion regarding confidential designations must include a

           10      declaration stating all meet-and-confer efforts, including the time, place, manner, and participants.

           11      The movant must certify that, despite a sincere effort to resolve or narrow the dispute during the

           12      meet-and-confer conference, the parties were unable to resolve or narrow the dispute without court

           13      intervention. In the event that the parties have engaged in good faith meet-and-confer efforts

           14      regarding confidentiality designations which have been unsuccessful in resolving or narrowing the

           15      dispute without court action, it is the sole responsibility of the designating party to file a motion to

           16      preserve the confidential designation at issue within fourteen (14) days of the last certified

           17      conference.

           18              6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

           19      intervention, the designating party shall file and serve a motion to retain confidentiality in

           20      accordance with Section 6.2 above or the confidentiality designation shall be waived. The burden

           21      of persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

           22      made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

           23      other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

           24      the material in question as confidential until the court rules on the challenge.

           25      7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

           26      LITIGATION

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                      7
                         Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 8 of 9



             1            If a party is served with a subpoena or a court order issued in other litigation that compels

             2     disclosure of any information or items designated in this action as “CONFIDENTIAL” or

             3     “HIGHLY CONFIDENTIAL” that party must: (a) promptly notify the designating party in writing

             4     and include a copy of the subpoena or court order; (b) promptly notify in writing the party who

             5     caused the subpoena or order to issue in the other litigation that some or all of the material covered

             6     by the subpoena or order is subject to this agreement. Such notification shall include a copy of this

             7     agreement; and (c) cooperate with respect to all reasonable procedures sought to be pursued by the

             8     designating party whose confidential material may be affected.

             9     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

           10             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

           11      material to any person or in any circumstance not authorized under this agreement, the receiving

           12      party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

           13      (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

           14      person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

           15      and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

           16      Bound” that is attached hereto as Exhibit A.

           17      9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

           18      MATERIAL

           19             When a producing party gives notice to receiving parties that certain inadvertently

           20      produced material is subject to a claim of privilege or other protection, the obligations of the

           21      receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is not intended

           22      to modify whatever procedure may be established in an e-discovery order or agreement that

           23      provides for production without prior privilege review. The parties agree to the entry of a non-
           24      waiver order under Fed. R. Evid. 502(d) as set forth herein.
           25      10.    NON TERMINATION AND RETURN OF DOCUMENTS

           26             Within 60 days after the termination of this action, including all appeals, each receiving

           27      party must return all confidential material to the producing party, including all copies, extracts and

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     8
                          Case 3:18-cv-00527-LRH-WGC Document 30 Filed 06/06/19 Page 9 of 9



             1     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

             2     Notwithstanding this provision, counsel are entitled to retain one archival copy of all documents
             3     filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial
             4     exhibits, expert reports, attorney work product, and consultant and expert work product, even if
             5     such materials contain confidential material. The confidentiality obligations imposed by this
             6     agreement shall remain in effect until a designating party agrees otherwise in writing or a court
             7     orders otherwise.
             8     DATED this 5th day of June, 2019.                                DATED this 5th day of June, 2019.
             9

           10      LEE HIGH, LTD.                                                   KOLESAR & LEATHAM
           11      /s/ Elizabeth High, Esq.                                         /s/ Bart Larsen, Esq.
                   CECILIA LEE, ESQ.                                                BART LARSEN, ESQ.
           12      ELIZABETH HIGH, ESQ.                                             Attorney for Defendant, Kenneth Cannata
           13
                   MARKS & KLEIN
           14
                   /s/ Andrew P. Bleiman, Esq.
           15      ANDREW P. BLEIMAN, ESQ.
                   Attorneys for Plaintiff HP Tuners, LLC
           16

           17                                                  ORDER
           18
                   Paragraph 4.4 - Filing Confidential Material: Any motion regarding filing confidential information and motions to seal
           19      shall also comply with the requirements of Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006)
                   and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
           20
                    Paragraph 10 - Non Termination and Return of Documents: The Protective Order is modified to reflect that although
           21       the parties may agree to be bound by the confidentiality terms of this Order beyond the conclusion of this lawsuit,
                    the dismissal of this action will terminate the jurisdiction of this court.
           22
                   IT IS SO ORDERED.
           23
                   DATED: June 6, 2019.
           24
                                                                      ________________________________
           25                                                         UNITED STATES MAGISTRATE JUDGE

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                               9
